MEMORANDUM3
Evita Eleanor Lara Villegas, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (BIA) summary dismissal of her appeal from an immigration judge’s denial of her application for asylum and withholding of removal. We exercise jurisdiction pursuant to 8 U.S.C. § 1252.
Villegas filed a Notice of Appeal (Form EOIR-26) on which she provided reasons for her appeal on the face of the form and also indicated she would file a brief. No brief was filed. The BIA summarily dismissed Villegas’ appeal because she failed to submit a brief after indicating an intent to do so on her Notice of Appeal. In Casas-Chavez v. INS, No. 00-71558, 2002 WL 1902246, — F.3d — (9th Cir. Aug. 20, 2002), we held that it is not appropriate to summarily dismiss an appeal for failure to file a brief when reasons for the appeal are provided in the Notice of Appeal. Instead, the provided statement must be examined to determine whether it satisfies the strict specificity requirement. We hold the statement provided in Villegas’ Notice of Appeal satisfies this requirement. See Taquero v. INS, 956 F.2d 193, 195 (9th Cir.1992). We therefore grant the petition and remand to the BIA for consideration of Petitioner’s claims.
REMANDED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.